Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control electronic of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is vague. In particular, the swing mechanism is mentioned, but its operation is not described.  Correction is required.  See MPEP § 608.01(b), particularly 608.01(b)(I)(B): “the abstract should include the following: (1) if a machine or apparatus, its organization and operation”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow switch for vehicle liquid heaters which prevents overheating.
The disclosure is objected to because of the following informalities: The phrase “long diameter” appears in para. 0010 of the published application. The applicant may continue to use this phrase, however, the examiner believes “long axis” would be clearer as the phrase “long diameter” does not seem to be idiomatic English.
Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase “long diameter” appears in this claim. The applicant may continue to use this phrase, however, the examiner believes “long axis” would be clearer as the phrase “long diameter” does not seem to be idiomatic English. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Additionally, claim 6 recites a “circular or oval sheet shape”. The definition of “sheet shape” is unclear and not provided in the specifications. For the purposes of examination, the examiner is interpreting “circular or oval sheet shape” as “circular or oval shape when the flap is viewed in a direction which maximizes the projected area of the flap”. This is the view shown in figure 4 of the instant application.
Claims 7-8 are rejected based on dependency on rejected claim 6.
Claim 8 recites the limitation "valve plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the applicant intended to use the word flap instead of the phrase “valve plate” here and that is how the examiner is interpreting the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (JP-07280343-A).
Regarding claim 10, Kamimura discloses:
A flow heater (Kamimura, fig. 1), comprising:
a housing (Kamimura, fig. 1, housing) having an inlet (Kamimura, fig. 2, see arrow pointing in for water inlet pipe 20) and an outlet (Kamimura, fig. 2, see arrow pointing out for hot water supply pipe 34),
a passage (Kamimura, fig. 3, see passage between water inlet pipe 20 and hot water supply pipe 34 through tank 30) for liquid to be heated, said passage connecting the inlet and the outlet (Kamimura, fig. 3, as described in the previous text in parentheses),
a heat source (Kamimura, fig. 3, heater 33) for heating liquid in the passage,
a flap (Kamimura, fig. 8, paddle 43; fig. 8 represents the internals of flow detector 26 shown in fig. 3 to be inside the passage) arranged inside the passage, and
a sensor (Kamimura, fig. 8, reed switch 36) for detecting a position of the flap (Kamimura translation, lines 113-117).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/).
Regarding claim 1, Kamimura discloses:
A flow heater (Kamimura, fig. 1) for an automobile, comprising:
a liquid passageway (Kamimura, fig. 3, see passage between water inlet pipe 20 and hot water supply pipe 34 through tank 30) provided inside a housing (Kamimura, fig. 1, housing ) and connecting an inlet and an outlet (Kamimura, fig. 3, as described in the previous text in parentheses);
a swing mechanism (see Kamimura, fig. 7; this figure represents the internals of flow detector 26 shown in fig. 3 to be inside the passage) arranged inside the passageway;
a heating source (Kamimura, fig. 3, heater 33) located on an outside of the passageway and configured to heat liquid inside the passageway;
said swing mechanism comprising a flap (Kamimura, fig. 8, paddle 43) and a stopper (Kamimura, fig. 7, annotated in this office action, stopper 8), wherein the flap is hinged to an inner wall (via Kamimura, fig. 7, pin 46) and the stopper is fixed to an inner wall and located to abut the flap in the absence of flow (see location of stopper in Kamimura, fig. 8);
said flap comprising a magnet (Kamimura, fig. 8, magnet 40); and
a reed switch (note difference with the hall sensor of the instant application; see Kamimura, fig. 8, reed switch 36) arranged outside of the passageway configured to detect the position of the flap (Kamimura translation, lines 113-117).

    PNG
    media_image1.png
    625
    597
    media_image1.png
    Greyscale

Kamimura, figure 7, annotated
Kamimura fails to explicitly disclose:
a hall sensor
Thomas teaches:
a hall sensor (Thomas, section titled “Hall Effect Switches”)
The specific modification the examiner has in mind is replacing the reed switch of Kamimura with a Hall effect switch as described by Thomas. 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of Kamimura as described in the previous paragraph in view of the teachings of Thomas (in the field of switches) to have a “Long service life (virtually infinite)”.
Regarding claim 3, the combined teachings teach:
The flow heater according to claim 1, wherein the inlet and the outlet face towards the same side (see Kamimura, fig. 2).
Regarding claim 6, the combined teachings teach:
The flow heater according to claim 1, wherein the flap is fixed on the inner wall of the passage via a rotating shaft (via Kamimura, fig. 7, pin 46).
The combined teachings fail to explicitly teach:
the flap has a circular or oval sheet shape.
The applicant has not disclosed that having a circular or ovular sheet shape does anything more than produce the predictable result of fitting the flap in a circular conduit if a circular conduit is desired. Since it has been held that changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.IV.B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the flow heater of the combined teachings to meet the claimed limitations in order to provide the predictable result of fitting the flap in a circular conduit.
Regarding claim 7, the combined teachings teach:
The flow heater according to claim 6, wherein the rotating shaft is parallel to the oval long diameter (This is satisfied simply by changing the shape of Kamimura, fig. 8, paddle 43 as described in the rejection of claim 6).
Additionally, the applicant has not disclosed that having the rotating shaft parallel to the oval long axis does anything more than produce the predictable result of fitting the flap in a circular conduit at all angles the flap can rotate through. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the flow heater of the combined teachings to meet the claimed limitations in order to provide the predictable result of fitting the flap in a circular conduit at all angles the flap can rotate through.
Regarding claim 9, the combined teachings teach:
The flow heater according to claim 1.
The combined teachings fail to explicitly teach:
wherein the upper surface and the lower surface of the stopper are both arc-shaped.
The applicant has not disclosed that having an arc-shaped stopper does anything more than produce the predictable result of reducing the friction loss/pressure drop through the flow switch vs. e.g. having a square or irregularly shaped stopper (see para. 0031 of the PGPUB of the instant application). Since it has been held that changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.IV.B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the flow heater of the combined teachings to meet the claimed limitations in order to provide the predictable results of reducing the pressure drop through the flow switch.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) as applied to claim 10 and in further view of Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/).
Regarding claim 11, Kamimura discloses:
The flow heater according to claim 10, wherein the flap carries a magnet (Kamimura, fig. 8, magnet 40) and the sensor is arranged outside of the passage (Kamimura, fig. 8, reed switch 36 is shown outside of the flow passage; as the reed switch was replaced by the Hall effect switch of Thomas, the modification satisfies the claim).
Kamimura fails to explicitly disclose:
the sensor is a Hall sensor.
Thomas teaches:
the sensor is a Hall sensor (Thomas, section titled “Hall Effect Switches”)
The specific modification the examiner has in mind is replacing the reed switch of Kamimura with a Hall effect switch as described by Thomas. 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of Kamimura as described in the previous paragraph in view of the teachings of Thomas (in the field of switches) to have a “Long service life (virtually infinite)”.
Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Furukawa (JP-2015169558-A) and Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/).
Regarding claim 1, Kamimura discloses:
A flow heater (Kamimura, fig. 1) for an automobile, comprising:
a liquid passageway (Kamimura, fig. 3, see passage between water inlet pipe 20 and hot water supply pipe 34 through tank 30) provided inside a housing (Kamimura, fig. 1, housing ) and connecting an inlet and an outlet (Kamimura, fig. 3, as described in the previous text in parentheses);
a heating source (Kamimura, fig. 3, heater 33) located on an outside of the passageway and configured to heat liquid inside the passageway.
Kamimura does teach the following (see earlier rejection of claim 1), but as will be explained, a PHOSITA would be motivated to substitute the following from Furukawa:
a swing mechanism arranged inside the passageway;
said swing mechanism comprising a flap and a stopper, wherein the flap is hinged to an inner wall and the stopper is fixed to an inner wall and located to abut the flap in the absence of flow;
said flap comprising a magnet; and
a reed switch (note difference with the hall sensor of the instant application) arranged outside of the passageway configured to detect the position of the flap.
Furukawa teaches:
a swing mechanism (Furukawa, fig. 1a) arranged inside the passageway;
said swing mechanism comprising a flap (Furukawa, fig. 1a, water flow responsive lever 2) and a stopper (Furukawa, fig. 1a, upper front plate portion 65), wherein the flap is hinged to an inner wall (Furukawa, fig. 1a, see that the water flow responsive lever 2 is rotatably attached to support shaft 3 which is attached to an inner wall) and the stopper is fixed to an inner wall and located to abut the flap in the absence of flow (as can be see in Furukawa, fig. 3, the upper front plate portion is fixed as part of guide fram 6, which is an inner wall);
said flap comprising a magnet (Furukawa, fig. 1a, magnet 22); and
a reed switch (note difference with the hall sensor of the instant application; see Furukawa, fig. 1a, detection switch 4, also translation, line 119 to confirm this is a reed switch) arranged outside of the passageway configured to detect the position of the flap (Furukawa, fig. 1a, water flow responsive lever 2).
The specific modification the examiner has in mind is using the flow switch of Furukawa in Kamimura’s flow heater.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of Kamimura as described in the previous paragraph in view of the teachings of Furukawa (in the field of liquid heaters) to allow the flow switch to be easily adjusted without being disassembled (Furukawa, abstract).
Thomas teaches the remaining limitation:
a hall sensor (Thomas, section titled “Hall Effect Switches”)
The specific modification the examiner has in mind is replacing the reed switch of Furukawa with a Hall effect switch as described by Thomas. 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Thomas (in the field of switches) to have a “Long service life (virtually infinite)”.
Regarding claim 2, the combined teachings teach:
The flow heater according to claim 1, further comprising a gap (Furukawa, fig. 1a, gap to the right of water flow responsive lever 2) between the swing mechanism and the inner wall of the passageway and thereby providing a bypass.
Regarding claim 4, the combined teachings teach:
The flow heater according to claim 2, wherein the gap is positioned between the stopper and an inner wall (Furukawa, fig. 1a, see that the gap is positioned between the front plate portion 65 and the inner wall on the right).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/) as applied to claim 1 and in further view of Fenton (US-7299819-B1).
Regarding claim 5, the combined teachings teach:
The flow heater according to claim 1.
The combined teachings fail to explicitly teach:
wherein the flap is made of stainless steel.
Kamimura does disclose that the balance plate 45 is made from steel (Kamimura, translation, line 125), but is silent about the paddle 43 corresponding to the flap. The examiner believes that a PHOSITA would understand that the flap would also be advantageously be made from stainless steel based solely on Kamimura’s disclosure. However, if not, Fenton teaches stainless steel flaps unambiguously:
wherein the flap is made of stainless steel (Fenton, col. 11, lines 56-58: “Although other materials can be used, in a potable water supply system, stainless steel is an exemplary material.”).
The specific modification the examiner has in mind is making the flap out of stainless steel.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Fenton (in the field of flow switches) to use a material suitable for potable water.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/) as applied to claim 1 and in further view of Garcia Navajas (US-20130093543-A1).
Regarding claim 5, the combined teachings teach:
The flow heater according to claim 1.
The combined teachings fail to explicitly teach:
wherein the flap is made of aluminum.
Garcia Navajas teaches:
wherein the flap is made of aluminum (Garcia Navajas para. 0077: “small aluminum plate”).
The specific modification the examiner has in mind is making the flap out of aluminum.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Garcia Navajas (in the field of flow switches) to use a cheap, lightweight, and strong material.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Thomas (https://www.thomasnet.com/insights/how-to-decide-between-a-reed-switch-or-a-hall-switch/) as applied to claim 1 and in further view of MacDonald (US-2600309-A).
Regarding claim 8, the combined teachings teach:
The flow heater according to claim 6, wherein the rotating shaft is inserted into a root part of the flap (Kamimura, fig. 7, see location of pin 46).
The combined teachings fail to explicitly teach:
wherein the thickness of the flap is gradually reduced with increasing distance from the root part, and the front surface and the rear surface of the flap are streamline surfaces.
MacDonald teaches:
wherein the thickness of the flap is gradually reduced with increasing distance from the root part, and the front surface and the rear surface of the flap are streamline surfaces.
The specific modifications the examiner has in mind are replacing the flap of combined teachings with that of MacDonald, moving the rotating shaft of combined teachings up and to the left in order to allow the flap to move (see that location in Kamimura, fig. 7, is in the bottom left corner and would not allow the replaced flap to move), and moving the Hall effect sensor (replacing reed switch 36 of Kamimura, seen in fig. 7) of the combined teachings down to be closer to the magnet of MacDonald (MacDonald, fig. 4, magnet 18). A change to the control would also need to be made as with MacDonald’s flap, the magnet is absent when fluid is flowing, which is the opposite of Kamimura. While these are 4 changes, the examiner believes they would all be clear to a PHOSITA.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of the combined teachings as described in the previous paragraph in view of the teachings of MacDonald (in the field of flow switches) to reduce pressure drop from streamlining.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) in view of Furukawa (JP-2015169558-A).
Regarding claim 10, Kamimura discloses:
A flow heater (Kamimura, fig. 1), comprising:
a housing (Kamimura, fig. 1, housing) having an inlet (Kamimura, fig. 2, see arrow pointing in for water inlet pipe 20) and an outlet (Kamimura, fig. 2, see arrow pointing out for hot water supply pipe 34),
a passage (Kamimura, fig. 3, see passage between water inlet pipe 20 and hot water supply pipe 34 through tank 30) for liquid to be heated, said passage connecting the inlet and the outlet (Kamimura, fig. 3, as described in the previous text in parentheses),
a heat source (Kamimura, fig. 3, heater 33) for heating liquid in the passage.
Kamimura does teach the following (see earlier rejection of claim 10), but as will be explained, a PHOSITA would be motivated to substitute the following from Furukawa:
a flap arranged inside the passage, and
a sensor for detecting a position of the flap.
Furukawa teaches:
a flap (Furukawa, fig. 1a, water flow responsive lever 2) arranged inside the passage, and
a sensor for detecting a position of the flap (Furukawa, fig. 1a, detection switch 4).
The specific modification the examiner has in mind is using the flow switch of Furukawa in Kamimura’s flow heater.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of Kamimura as described in the previous paragraph in view of the teachings of Furukawa (in the field of liquid heaters) to allow the flow switch to be easily adjusted without being disassembled (Furukawa, abstract).
Regarding claim 14, the combined teachings teach:
The flow heater according to claim 10, wherein the area of the flap is smaller than the cross section of the passage whereby there is in every position of the flap a bypass path between the flap and an inner wall of the passage (see Furukawa, fig. 2 to see that the water flow responsive lever 2 is smaller than the cross section of the passage and that a gap will exist for every position of the water flow responsive lever 2).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) as applied to claim 10 and in further view of Kunimoto (JP-2006138576-A).
Regarding claim 12, Kamimura discloses:
The flow heater according to claim 10, wherein the heat source is electrical (note difference with instant application; Kitamura translation lines 95-96: “electric instantaneous water heater.”).
However, Kamimura does not specifically state that the electric heater uses electrical resistance to generate heat (though the examiner believes this would be clear to a PHOSITA).
Kunimoto teaches:
wherein the heat source is an electrical resistor (Kunimoto translation, line 101: “heating resistor”).
The specific modification the examiner has in mind is using an electrical resistance heater as Kamimura’s unspecified “electrical” heater.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of the combined teachings as described in the previous paragraph in view of the teachings of Kunimoto (in the field of flow heaters) to be able to build the heater if an unspecified electric heater does not enable a PHOSITA to build the invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A) as applied to claim 10 and in further view of Todd (US-4567350-A).
Regarding claim 13, Kamimura discloses:
The flow heater according to claim 10.
Kamimura fails to explicitly teach:
further comprising a control electronic connected to the sensor, said control electronic being configured to turn the heat source off when a position of the flap is detected that indicates that no flow is impinging on the flap.
Todd teaches:
further comprising a control electronic (Todd, fig. 2, top right quadrant) connected to the sensor (Todd, fig. 2, see connection of flow switch 51 to the circuit in the top right quadrant), said control electronic being configured to turn the heat source off when a position of the flap is detected that indicates that no flow is impinging on the flap (Todd, col. 5, paragraph starting at line 26, particularly lines 28-30: “automatically turns itself on when hot water is desired by the consumer and turns itself off after the consumer’s needs have been satisfied”; while Todd does not disclose a flow switch with a flap, Todd’s approach would apply for any flow switch).
The specific modification the examiner has in mind is adding Todd’s control electronic to control the electric heaters in Kamimura’s flow heater.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the flow heater of Kamimura as described in the previous paragraph in view of the teachings of Todd (in the field of liquid heaters) to save electricity (Todd, col. 5, paragraph starting at line 26). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2015170503A, JP2592273Y2, and JP2018097929A teach similar flow switches for liquid heaters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/               Examiner, Art Unit 3762            

                                                                                                                                                                             /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762